Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner’s notes.
This application is a divisional from 15/579,295 US 20180184042 which has been Abandoned. 
It is noted that if allowable subject matter has been found, the Abandoned claims maybe used as a double patent rejection as Abandoned applications may be revived. 

Response to Arguments
Applicant’s arguments filed on 8/22/2022 have been fully considered but they are not persuasive.

Amendments to the claims have been recorded.  

Applicant’s arguments are based on the newly provided amendment and are addressed with the claim rejections.
Additionally regarding the arguments relating to the newly amended claims, “maintaining frame rate in two or more successive images that are substantially the same” is inherent as “frame rate” itself must have at least two or more successive image i.e. frames to meet the criteria for ‘rate’ or cycle [Hz]. The images must be substantially the same i.e.  frame and not subframe images, fit to display, color, or type i.e. video or still images.  ‘Substantially’ is incredibly broad but understood as such no 112 indefiniteness is given.  No support for this limitation can be found other than the inherent nature of video images, as such no 112 new matter is given for this limitation.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No readily available support for the newly presented limitations of “upon determining the line of sight of the user is on the virtual video, maintain a contrast and a brightness of the video”.  The limitation of “maintain” or any synonyms could be found.  Additionally, the limitation of sight and contrast or brightness was only found in claim 6, but claim 6 does not maintain rather claim 6 lowers the contrast or brightness.   Applicant points to paragraph 105 -110 for support but paragraphs 105 -110 teach “lowers the contrast and brightness of the video”.  It is further noted that ‘maintain’ was never in the originally submitted application.  ‘Maintain’ was first introduced in the claims on 7/15/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout US 20160116745 in view of Pandey CN 104798109.
 

Regarding claim 1 Osterhout teaches a video display device wearable on a head of a user, comprising: 

a video display configured to switch a frame rate of a video displayed thereon; (Osterhout Para 514, image frame rate at which the image is displayed increased.)

a controller configured to control a designation of the frame rate for the video display; (Osterhout para 514 display image frame rate at which the image is displayed increased.)

a first sensor configured to detect a movement of the head of the user; (Osterhout para 514, the head-mounted display detects the speed of movement of the head-mounted display)

a second sensor configured to detect a movement of a line of sight of the user; and (Osterhout para 516, eye-imaging camera in the head-mounted display is used to track the movement of the user's eyes.)

a motion determination processor configured to determine a motional state of the user of the device based on an output from the first sensor and an output from the second sensor, (Osterhout para 514-516; eye-imaging camera in the head-mounted display is used to track the movement of the user's eyes.  The movement of the head-mounted display may be simultaneously measured.)

wherein the video display is configured to display virtual video, (Osterhout para 0266; Digital content is presented to create an emersive [immersive] effect for the person wearing the HWC.  Digital content for example, a movie [video], picture, game, or other content, may be displayed or playing within the FOV of the HWC.  

wherein the controller is configured to:

upon the motion determination processor determining that at least one of the movement of the head (Osterhout para 516, in correspondence to the movement of the head mounted display.)
and the movement of the line of sight of the user is detected, increase the frame rate of the video displayed on the video display, (Osterhout para 516, the frame rate [both virtual and real] may be changed or the image frame rate can be reduced while increasing the subframe rate, in correspondence to the difference in movement of the user's eyes [if user’s eyes movement can be detected there line of sight can also be detected] and the movement of the head mounted display.) frame rate can be changed without a change in contrast or brightness.
upon determining line of sight of the user is not on the virtual video, (Osterhout para 516; in correspondence to the difference in movement of the user's eyes [if user’s eyes movement can be detected there line of sight can also be detected, also line of sight is gaze on a location, Osterhout teaches both] and the movement of the head mounted display.) It is noted the display will know the location of where the virtual image is projected because it will project it on a location and the gaze [line of sight directed to a location] of the user is known as described in para 516 below.) (Osterhout para 516, the frame rate [both virtual and real] may be changed or the image frame rate can be reduced [if it can be reduced it can be increased] while increasing the subframe rate[if subframe can be increased, image frame rate can be increased], in correspondence to the difference in movement of the user's eyes [if user’s eyes movement can be detected there line of sight can also be detected, also gaze is line of sight] and the movement of the head mounted display.). Examiner notes that when user eye movement is not detected, i.e. gaze, fixed look, the user is focused and the frame rate increases. (Para 410, gaze time or persistence may be measured and used in conjunction with the image processing.)
decrease the contrast and the brightness of the video. (Osterhout para 556; if the user is looking towards a dark scene, the presented content may be perceived by the user as overly bright and washing out the scene, or making it hard to interact with the scene if the display settings are not altered.  In addition, if the content itself is relatively bright (e.g. mainly light colors or areas of white content), the content may require further alteration to obtain the proper viewability.  In this situation, the display brightness may be decreased further than if it were only dependent on the environmental lighting conditions to make the viewablilty of the content appropriate.) 527; 578; 563

Ostenhout teaches all of the limitations of claim 1 but does not teach upon determining the ling of sight of the user is on the virtual video, maintain a contrast and a brightness of the video, 
However Pandey para 8 teaches at least threshold distance virtual object can keep the size, position and/or brightness that is unmodified from the sight of user. when the eye focus of the user returning to the re-locating, adjusting size, blur or become more transparent virtual object, the virtual object can be the size, position, brightness and/or sharpness to return to its previous display state.  
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Osterhout in view of Pandey for the purpose of AR direction of focus of an eye of a user to affect virtual object brightness such that the claimed invention as a whole would have been obvious.

Regarding claim 2, Osterhout and Pandey teach all of the limitations of claim 1 and further teaches, 
wherein the video display is a liquid crystal element (Osterhout Para 618 LCD)
or 
a mirror array element, and the video display is further configured to switch an interval for updating information on pixels thereof and an interval for driving a light source thereof.

Regarding claim 3, Osterhout and Pandey teach all of the limitations of claim 1 and further teaches, 
 wherein the video display is further configured to change video parameters of the video display including at least one of contrast, sharpness, 
saturation, hue, and image brightness, 

wherein the controller is further configured to instruct the video display unit to change at least one of the contrast, the sharpness, the saturation, the hue, and the image brightness according to a result of the determination made by the motion determination processor. (Para 343 unstructured light, structured light, or controlled lighting conditions, are used to predict the eye's position based on the light reflected off of the front of the wearer's eye., image may be processed to determine the quality (e.g. sharpness) of the image presented.  the image may then be adjusted (e.g. focused differently) to increase the quality (sharpness)) Sharpness bases on eye movement. Fig. 180-182

Regarding claim 4, Osterhout and Pandey teach all of the limitations of claim 2 and further teaches, 
wherein the video display is further configured to change at least one of video parameters which are contrast, sharpness, saturation, hue, and image brightness, wherein the controller is further configured to instruct the video display unit to change at least one of the contrast, the sharpness, the saturation, the hue, and the image brightness according to a result of the determination made by the motion determination processor. (Para 343 unstructured light, structured light, or controlled lighting conditions, are used to predict the eye's position based on the light reflected off of the front of the wearer's eye., image may be processed to determine the quality (e.g. sharpness) of the image presented.  the image may then be adjusted (e.g. focused differently) to increase the quality (sharpness)) Sharpness bases on eye movement. Fig. 180-182

Regarding claim 5, Osterhout and Pandey teach all of the limitations of claim 2 and further teaches, 
wherein motion determination processor is configured to determine the motional state of user which includes: 

whether there is the movement of the head of the user, 

whether there is the movement of the line of sight of the user, (Para 343 unstructured light, structured light, or controlled lighting conditions, are used to predict the eye's position based on the light reflected off of the front of the wearer's eye., image may be processed to determine the quality (e.g. sharpness) of the image presented.  the image may then be adjusted (e.g. focused differently) to increase the quality (sharpness)) Sharpness bases on eye movement. Fig. 180-182

whether a viewpoint of the user is on the video being displayed by the video display, and 

whether the movement of the head and the movement of the line of sight match each other.
Only one limitations is needs to be addressed. User selectable option MPEP2111.04 II ‘whether’ conditional statement. Also Markush 2173.05(h) Selected from a group of.

Regarding claim 6, Osterhout and Pandey teach all of the limitations of claim 5 and further teaches, 
wherein the controller is further configured to: 

extend at least one of 

the interval for updating information on the pixels of the video display and 

the interval for driving the light source of the video display according to the movement of the line of sight of the user being relatively larger than the movement of the head of the user, and 

lower at least one of the contrast and the brightness of the video when the viewpoint of the user is not on the video being displayed by the video display. (Fig. 182 and para 742, the image is shifted within the display field of view as the user moves their head. the user's head pointed to the side 18150 and as a result, the image 18155 is shifted within the display field of view in a direction that is opposed to the movement of the user's head, thereby leaving a blank portion 18130 where there is now no image content to display.) 

Regarding claim 7, Osterhout and Pandey teach all of the limitations of claim 1 and further teaches, 
further comprising: a storage unit that stores one or more changes of the video parameters instructed by the controller; and a frequency determination unit that determines contents of the changes stored in the storage unit and a number of times the changes has been made within a prescribed period of time,  wherein the frequency determination unit notifies a video information source of the change of the video parameter that has been changed more than a predetermined number of times within the prescribed period of time.(Para 567, the displayed image can be changed in response to the average color, hue or spatial frequency of the environment surrounding the user.  In this case, a camera in the head-worn display can be used to capture an image of the environment that includes a portion of the see-through field of view as seen by the user.  Attributes of the captured image of the environment can then be digitally analyzed as previously described herein to calculate attributes for the displayed image. the attributes of the captured image of the environment can include an average brightness, a color distribution or spatial frequency of the see-through view of the environment.)

Regarding claim 8, Osterhout and Pandey teach all of the limitations of claim 5 and further teaches, 
wherein the motion determination processor is further configured to: transform a first output vector from the first sensor and a second output vector from the second sensor into two-dimensional vectors by orthographically projecting the first and second output vectors onto a video display plane, and determine that the movement of the head and the movement of the line of sight match in direction when an angle between the two transformed two-dimensional vectors falls below a prescribed value.(Fig. 106c) Based on Applicant’s specification paragraph 86 of fig.7c #7001

Regarding claim 9, Osterhout and Pandey teach all of the limitations of claim 1 and further teaches, 
 wherein the first sensor is one of a gyro sensor, an acceleration sensor, a geomagnetic sensor, a GPS, and a camera. (Para 222 Gyros)

Regarding claim 10, Osterhout and Pandey teach all of the limitations of claim 1 and further teaches, 
 wherein the controller is further configured to: acquire information on an amount of power remaining in a power source and limit the change of the frame rate of the video display according to the amount of power remaining in the power source.  (519 para, Display frame rate in a head-mounted display is limited the power required to drive the processor and associated electronics, which translates into battery life. images can be provided with different numbers of pixels and different frame rates.)

Regarding claim 11, Osterhout and Pandey teach all of the limitations of claim 1 and further teaches, 
wherein the motion determination processor is further configured to determine that the movement of the head or the movement of the line of sight of the user is detected upon determining: 

a duration of time of the movement of the head or the movement of the line of sight of the user by the first or second sensor exceeds a predetermined amount of time, 

a speed of the movement of the head 
(the sensor that assesses the wearer's movements may be a GPS sensor, IMU, accelerometer, etc. based on a threshold speed of the assessed motion.
or 

the movement of the line of sight of the user exceeds a predetermined speed, and 

a displacement of the movement of the head or the movement of the line of sight of the user exceeds a predetermined displacement.

Regarding claim 12, Osterhout and Pandey teach all of the limitations of claim 1 and further teaches, wherein the light source is at least three light emitting diodes (LED) of different colors, and (Osterhout para 266; The solid state lighting system may be color controlled, with red, green and blue LEDs)

wherein the controller is configured to control the at least three LEDs to display the virtual video as the black and white image. (Osterhout para 276; the display(s) may change from color displays to monochrome [black and white i.e. only one color] displays to reduce the amount of light produced.) Also LCD i.e. white backlight sections blocked by the black crystal

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20160266386 Scott
20170287222 Fujimaki
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                       
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664